By the Court.

Nisbet, J.
delivering the opinion.
[1.] The only question for decision in this case, is whether the answer of one of the defendants, Rives, under the circumstances, ought to have been admitted in evidence against the other. It is very well settled, that as a general rule, the answer of one of two or more defendants in Equity, cannot be read to charge the other.
[2.] To the rule however, there are exceptions. The exceptions go mainly upon the ground of admissions. Where the admissions of one defendant are admissible against his co-defendant, there also his answer is admissible — as the admissions of one partner, after the partnership has been established, or the admissions of one defendant in privity with the other. This case comes within both these exceptions. The bill goes for the settlement of a partnership in farming, alleg*208ed to have been entered into by the defendants, out of which grew the indebtedness of one of the defendants, Rives, to the other defendant, Thompson; and for the securing of which indebtedness, the negroes were delivered by Rives to Thompson. To relieve the negroes thus hypothecated, the complainant, who claims them as trustee for Mrs. Rives, proposes to pay any balance due to Thompson, if upon a settlement of the partnership, any should be found due, and asks a decree in his favor for the balance, if any, which might be found coming to Rives, upon a settlement of the partnership. It then asks a decree that Thompson’s title to them, whatever that may be, be set aside, and the negroes be delivered up to him.
A settlement of this partnership is therefore a preliminary object, which the bill proposes to accomplish. It was proven by other testimony to have existed, and that being true, the answer of Rives, a partner was admissible, touching all matters relating to it. It appears too, that Thompson claims title to them through Rives ; they are in privity, and on that account Rives’ answer was admissible. 1 Greenleaf’s Evid. §178. Peak’s Evid. 55. Doug. 652. 1 Taunt. 104. 1 Gall. 635. 6 Cranch, 8, 24.
Let the judgment be reversed.